Citation Nr: 0813292	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-33 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for arthritis of the thoracic and lumbosacral spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for right ankle sprain.

3.  Entitlement to an initial rating in excess of 10 percent 
for rosacea of the face.

4.  Entitlement to an initial rating in excess of 10 percent 
for incisional umbilical hernia.

5.  Entitlement to an initial rating in excess of 10 percent 
for warts of both hands and the penis, folliculitis of the 
chest and back, stucco keratoses of the feet, and herpes 
simplex virus. 

6.  Entitlement to an initial, compensable rating for 
gastroesophageal reflux disease (GERD).

7.  Entitlement to an initial, compensable rating for anal 
fissure.

8.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right leg.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from October 1985 to October 
2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO rating decision.  In 
that decision, the RO, among other things, granted service 
connection for the following disabilities and assigned the 
following ratings, effective October 16, 2003, the day after 
separation from service: (1) arthritis of the thoracic and 
lumbosacral spine, 20 percent; (2) right ankle sprain, 10 
percent; (3) rosacea of the face, folliculitis of the chest 
and back and stucco keratoses of the feet, 10 percent; (4) 
incisional umbilical hernia, noncompensable; (5) anal 
fissure, noncompensable; (6) GERD, noncompensable; and (7) 
warts of both hands, and shaft of penis, noncompensable.  The 
veteran filed a notice of disagreement (NOD) with all of the 
assigned ratings in November 2005.  In an August 2005 rating 
decision, a Decision Review Officer (DRO) increased the 
rating for the arthritis of the spine to 40 percent, granted 
a separate, 10 percent rating for radiculopathy of the right 
leg, increased the rating for the incisional umbilical hernia 
to 10 percent, and granted a separate 10 percent rating for 
all skin disabilities other than those affecting the face, 
recharacterizing the disability as folliculitis, keratoses, 
warts, and herpes simplex virus.  All of the increases were 
effective October 16, 2003.

In August 2005, the RO issued a statement of the case (SOC) 
denying initial ratings in excess of 40 percent for arthritis 
of the spine, 10 percent for right ankle sprain, 10 percent 
for rosacea of the face, 10 percent for incisional umbilical 
hernia, and 10 percent for warts of both hands and the penis, 
folliculitis of the chest and back, stucco keratoses of the 
feet, and herpes simplex virus, and denying initial, 
compensable ratings for GERD and anal fissure.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2005.

As the claims herein decided involve requests for higher 
initial ratings following the grant of service connection, 
the Board has characterized these issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The Board's decision on the claims for higher initial ratings 
for arthritis of the spine, right ankle sprain, rosacea of 
the face, incisional umbilical hernia, anal fissure, GERD, 
and warts of both hands and the penis, folliculitis of the 
chest and back, stucco keratoses of the feet, and herpes 
simplex virus, is set forth below.  The claim for an initial 
rating in excess of 10 percent for radiculopathy of the right 
leg is addressed in the remand following the order; this 
matter is being remanded to RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The veteran's arthritis of the thoracic and lumbosacral 
spine causes limitation of flexion of the thoracolumbar spine 
to 30 degrees with pain and other symptoms beyond that point, 
but there is no evidence of ankylosis.

3.  The limitation of range of motion of the veteran's right 
ankle caused by his right ankle sprain is moderate rather 
than marked.

4.  The veteran's rosacea of the face is manifested by 
hyperpigmented skin, but not scarring, abnormal skin texture, 
underlying soft tissue missing, indurated and inflexible 
skin, or visible or palpable tissue loss.

5.  The veteran's hernia is small, reducible, and without 
true hernia protrusion, but not supported by a truss or belt.

6.  The veteran's skin disabilities other than rosacea of the 
face affect between 5 and 20 percent of exposed areas (and a 
smaller percentage of the entire body), and there is no 
evidence that the veteran underwent systemic therapy.

7.  The veteran's GERD is not manifested by lesions, eroded 
or ulcerated areas, hemorrhages, or other symptoms.



8.  The veteran's anal fissure healed after surgery, without 
leakage, and there was no evidence of involuntary bowel 
movements necessitating the wearing of pads, or loss of 
sphincter control.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for arthritis of the thoracic and lumbosacral spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5242 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for right ankle sprain are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271 (2007).

3.  The criteria for an initial rating in excess of 10 
percent for rosacea of the face have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Code 7800 (2007).

4.  The criteria for an initial, compensable rating for 
incisional umbilical hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 
7338 (2007).

5.  The criteria for an initial rating in excess of 10 
percent for warts of both hands and the penis, folliculitis 
of the chest and back, stucco keratoses of the feet, and 
herpes simplex virus, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.27, 4.118, 
Diagnostic Codes 7899-7806 (2007).

6.  The criteria for an initial, compensable rating for GERD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.27, 4.31, 4.114, Diagnostic Codes 
7399-7307 (2007).

7.  The criteria for an initial, compensable rating for anal 
fissure have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.114, Diagnostic Codes 7332 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 


Recently, in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
, the United States Court of Appeals for Veterans Claims 
(Court) held that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a pre-rating April 2004 letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection (as they then were), as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claims.  The August 
2004 RO rating decision reflects the initial adjudication of 
the claims after issuance of that letter.  Hence, when 
written, the April 2004 letter met all four of Pelegrini's 
content of notice requirements as well as the VCAA's timing 
of notice requirement.

The Board notes that the RO did not provide a notice letter 
specific to the claims for higher initial ratings once 
service connection had been granted and the veteran appealed 
the rating assigned.  Moreover, the RO did not provide a 
notice letter that complied with the requirements of Vazquez-
Flores.  However, to the extent that Vazquez-Flores applies 
to claims for higher initial ratings, as opposed to increased 
ratings claims which were at issue in that case, any such 
procedural defect does not constitute prejudicial error in 
this case because of evidence of actual knowledge on the part 
of the veteran that the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claims.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran and his representative have demonstrated a clear 
understanding of what is needed to substantiate the claims 
for higher initial ratings, as reflected in the October 2005 
statement of accredited representative in appealed case (VA 
Form 646), in which the veteran's representative wrote that, 
while the veteran was grateful for the higher ratings granted 
by the DRO, the veteran felt that the evidence justified a 
higher percentage rating for all disabilities on appeal.  
Thus, the Board finds that the veteran is not shown to be 
prejudiced by the omission of a notice letter specific to the 
claims for higher initial ratings.  Significantly, the Court 
in Vazquez-Flores held that "[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  
Vasquez, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  The Board also points out that neither the veteran 
nor his representative have contended that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.
 
Regarding the Dingess/Hartman notice requirements, the RO has 
not provided the veteran information as to the assignment of 
disability ratings or effective dates; however, as the 
decision herein denies each of the claims for higher initial 
ratings, no disability rating or effective date is being, or 
is to be, assigned; thus, there is no possibility of 
prejudice to the veteran under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, as well as VA outpatient treatment 
(VAOPT) records and reports of VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements submitted by the veteran's 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

A.  Arthritis of the Spine

The veteran's arthritis of the thoracic and lumbosacral spine 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, 
applicable to degenerative arthritis of the spine.  However, 
all spine disabilities are now rated under a General Rating 
Formula.  That formula provides for assignment of a rating of 
20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees, or when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gain or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or where there is favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
warranted where there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted where 
there is unfavorable ankylosis of the entire spine.  See 
38 C.F.R. § 4.71a (2007).

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for the assignment 
of an initial rating in excess of 40 percent for the 
veteran's arthritis of the thoracic and lumbosacral spine 
have not been met at any time since the October 16, 2003 
effective date of the grant of service connection for that 
disability.

On June 2004 VA examination, range of motion was recorded as 
flexion to 30 without pain and 95 degrees with pain, 
extension to 10 degrees without pain and 35 degrees with 
pain, left and right lateral flexion to 20 degrees without 
pain and 40 degrees with pain, and left and right rotation to 
30 degrees without pain and 35 degrees with pain.  There was 
objective pain and spasm with movement.  The veteran 
complained of mid and low back weakness, stiffness, and 
swelling, but there was no heat or redness.  There was 
instability, locking, fatigue, lack of endurance, and spasm.  
The veteran described severe flare-ups at least once per 
month, lasting 7-24 days and causing total limitation, with 
the veteran having to lie on his back, due to pain.  A 
September 2004 VAOPT note indicates back pain and lumbar 
range of motion.  A May 2005 VAOPT note indicates recent 
exacerbation of low back pain relieved with narcotics and 
muscle relaxants, and no tenderness over the lumbar spine.

In the DRO's August 2005 rating decision award a higher 
initial rating of 40 percent, the DRO noted that it had 
considered the DeLuca factors and concluded that the evidence 
showed that the range of motion of the veteran's 
thoracolumbar spine was limited by pain to a degree more 
nearly meeting the criteria for a 40 percent rating.  Thus, 
the limitation of flexion of the thoracolumbar spine to 30 
degrees with pain and other symptoms beyond that point 
warrants a 40 percent rating.  The veteran is not entitled to 
a higher initial rating under DC 5242 because there is no 
evidence of ankylosis.  Moreover, the current 40 percent 
rating is based on the additional limitation of motion from 
pain and other symptoms, which reduced forward flexion of the 
thoracolumbar spine to 30 degrees; however, there is no 
medical evidence that the veteran's arthritic pain is so 
disabling actually or effectively to result in ankylosis of 
the thoracolumbar spine-the requirement for the next higher 
50 percent rating under DC 5242.

B.  Right Ankle

The veteran's right ankle sprain is rated under 38 C.F.R. 
§ 4.71a, DC 5271, applicable to limitation of motion of the 
ankle.  Under DC 5271, moderate limitation of motion of the 
ankle warrants a 10 percent rating, and marked limitation of 
motion warrants a 20 percent rating.  Standard range of ankle 
dorsiflexion is from 0 to 20 degrees, and plantar flexion is 
from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2007).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial rating in excess of 10 percent 
for the veteran's right ankle sprain have not been met at any 
time since the October 16, 2003 effective date of the grant 
of service connection for that disability.

On June 2004 VA examination, pain free range of motion was 
dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  
Inversion was "extremely lax at 0-30 degrees."  The ankle 
was nonswollen, nonerythematous, and nonecchymotic on 
examination, with tenderness over the lateral malleolus.  The 
veteran complained of pain with weakness, stiffness, 
swelling, instability especially with inversion, locking, 
fatigue, and lack of endurance, but denied any heat or 
redness.  He described moderate flare-ups on a monthly basis 
between 3-7 days in duration, causing loss of about 50 
percent of motion.

The terms "moderate" and "marked" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2007).  
The Board finds that limitation of range of motion of the 
veteran's right ankle is moderate rather than marked, and 
that a higher initial rating under DC 5271 is therefore not 
warranted.  Pain free dorsiflexion of the ankle was 50 
percent of normal, and pain free plantar flexion was slightly 
less than 50 percent.  These appear to Board to be moderate 
rather than marked, because they are about half of the normal 
range of motion.  Moreover, although there is some additional 
limitation due to some of the DeLuca factors, such limitation 
is not significant enough to warrant characterization of 
limitation of motion of the right ankle as marked, a 
requirement for a higher, 20 percent, initial rating.

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's right ankle 
sprain, but finds that no higher rating is assignable, as 
there is no evidence of ankylosis warranting a higher rating 
under DCs 5270 or 5272.

C.  Rosacea of the Face

The veteran's rosacea of the face is rated under 38 C.F.R. 
§ 4.118, DC 7800 (2007).  Under DC 7800, disfigurement of the 
head, face, or neck with 1 characteristic of disfigurement 
warrants a 10 percent rating.  A 30 percent rating requires 
visible or palpable tissue loss, and either gross distortion 
of asymmetry of 1 feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or 2 or 3 characteristics of disfigurement.  A 
50 percent rating requires visible or palpable tissue loss, 
and either gross distortion of asymmetry of 2 features or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or 4 or 5 
characteristics of disfigurement.  An 80 percent rating 
requires visible or palpable tissue loss, and either gross 
distortion of asymmetry of 3 or more features or paired set 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or 6 or more characteristics 
of disfigurement.

The 8 characteristics of disfigurement are scars 5 or more 
inches (13 or more cm.) in length; scars at least .25 inch 
(.6 cm.) wide at the widest part; the surface contour of the 
scar is elevated or depressed on palpation; the scar is 
adherent to underlying tissue; the skin is hypo- or 
hyperpigmented in an area exceeding 6 square inches (39 sq. 
cm.); the skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 6 square inches (39 
sq. cm.); underlying soft tissue is missing in an area 
exceeding 6 square inches (39 sq. cm.); or the skin is 
indurated and inflexible in an area exceeding 6 square inches 
(39 sq. cm.).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial rating in excess of 10 percent 
for the veteran's rosacea of the face have not been met at 
any time since the October 16, 2003 effective date of the 
grant of service connection for that disability.

On the June 2004 VA examination, there was diffuse redness 
with rare pink papules and pustules.  The redness was most 
pronounced in the malar surface and into the occipital scalp.  
The assessment indicated that the telangiectasias (i.e., 
dilated blood vessels on the outer layer of skin) and diffuse 
redness on the face were consistent with rosacea.  There was 
no mention of the veteran's rosacea in the subsequent VAOPT 
notes that included examination of the skin.

Thus, the only characteristic of disfigurement that the 
veteran's rosacea has caused is hyperpigmented skin (i.e., 
redness).  There is no evidence of scarring, abnormal skin 
texture, underlying soft tissue missing, indurated and 
inflexible skin, or visible or palpable tissue loss 
warranting an initial rating in excess of 10 percent for 
rosacea of the face under DC 7800.

D.  Hernia

The veteran's incisional umbilical hernia is rated under 
38 C.F.R. § 4.114, DC 7338 (2007), applicable to inguinal 
hernia.  Under DC 7338, a noncompensable rating is warranted 
for an inguinal hernia that is small, reducible, without true 
hernia protrusion, or that is not operated but remediable.  A 
10 percent disability rating is assigned for postoperative 
recurrent hernia that is readily reducible and well supported 
by a truss or belt.  A 30 percent rating is warranted for a 
small, postoperative recurrent, or unoperated irremediable 
hernia that is not well supported by truss, or not readily 
reducible.  A 60 percent rating is assigned for a large, 
postoperative, recurrent hernia that is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable.  A 10 percent disability rating is 
added for bilateral involvement, provided that the second 
hernia is compensable.  The more severely disabling hernia is 
to be evaluated, and 10 percent added for the second hernia, 
if the latter is of compensable degree.  See 38 C.F.R. § 
4.114, Diagnostic Code 7338 (2007).

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial, compensable for the veteran's 
incisional umbilical hernia have not been met at any time 
since the October 16, 2003 effective date of the grant of 
service connection for that disability.

The June 2004 VA examiner noted an umbilical hernia that was 
surgically repaired, and wrote that the veteran had a small 
incisional hernia at the site of the repair that measured one 
centimeter in diameter, and was easily reducible, but was 
tender to palpation.  Thus, as the veteran's hernia was, on 
examination, small, reducible, and without true hernia 
protrusion, but not supported by truss or belt, he is not 
entitled to an initial, compensable rating for this 
disability under DC 7338.  The Board notes that an October 
2004 VOPT note referred to a scar from the hernia repair, but 
did not indicate that this scar was tender or painful.  Thus, 
the evidence does not warrant a separate, 10 percent rating 
for this scar under 38 C.F.R. § 4.118, DC 7804.


E.  Other Skin Disabilities

As noted, the DRO in August 2005 determined that the veteran 
was entitled to a separate, 10 percent rating for the 
disabilities other than rosacea of the face, to include warts 
of both hands and the penis, folliculitis of the chest and 
back, stucco keratoses of the feet, and herpes simplex virus.  
These skin disabilities have been rated under 38 C.F.R. 
§ 4.118, DCs 7899-7806 (2007).  Hyphenated diagnostic codes 
are used when a rating under one code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2007).  Here, DC 7899 
reflects that there is no single, appropriate diagnostic code 
under which the multiple skin disabilities may be evaluated, 
and they are therefore rated analogously (see 38 C.F.R. 
§ 4.20 (2007)), under DC 7806, applicable to dermatitis or 
eczema.  Under DC 7806, a 10 percent rating is assigned where 
at least 5 percent but not more than 20 percent of the entire 
body is affected, or at least 5 percent, but less than 20 
percent of exposed areas are affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the twelve-month period.

A 30 percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during a 
twelve-month period.

A maximum 60 percent rating is assigned where more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas are affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a twelve-month 
period.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial rating in excess of 10 percent 
for the veteran's warts of both hands and the penis, 
folliculitis of the chest and back, stucco keratoses of the 
feet, and herpes simplex virus, have not been met at any time 
since the October 16, 2003 effective date of the grant of 
service connection for these disabilities.

On the June 2004 VA skin examination, there were 
"innumerable" bright red parafollicular papules and 
pustules on the chest and back, a two centimeter well-healed 
scar of presumed grouped pustules similar to that seen with 
herpes simplex virus, numerous light brown verrucuos papules 
along the shaft of the penis, multiple .2 centimeter flesh-
colored stucco warty papules on the dorsal portion of both 
feet, a 1 centimeter light brown irregularly bordered macule 
on the right foot, and numerous flesh colored papules on both 
hands.  The examiner found that the red bumps on the chest 
and back were consistent with folliculitis, the papule on the 
feet were consistent with stucco keratoses, the left arm 
lesion and veteran's history were consistent with recurrent 
herpes simplex virus infections, the verrucous papules on the 
shaft of the penis were consistent with genital warts, and 
the lesions on the hand were consistent with flat warts.  The 
veteran indicates that he had been treated with multiple 
creams and topical treatments, and took acyclovir 
occasionally, but not prophylactically, for his herpes 
simplex virus.  A September 2004 VAOPT note indicates that 
there were skin lesions on the testicles; an October 2004 
VAOPT note indicates that there was an infected hair follicle 
on the left groin; a December 2004 VAOPT note indicated that 
there were blistered lesions on the left upper arm and base 
of the penis.

Based on the description of the VA examiner and the 
references to skin lesions in the VAOPT records, it appears 
that the veteran's skin disabilities other than rosacea of 
the face affect between 5 and 20 percent of exposed areas 
(and a smaller percentage of the entire body).  Moreover, 
there is no evidence that the veteran underwent systemic 
therapy, as he used only creams and topical treatments, and 
occasionally took an antiviral medication for his herpes.  
Thus, an initial rating in excess of 10 percent is not 
warranted for these skin disabilities under DC 7806.  The 
Board also notes that, due to the overlapping nature of the 
symptomatology of the veteran's multiple skin disabilities 
other than rosacea of the face, the RO appropriately rated 
these skin disabilities together, to avoid violating the rule 
against pyramiding.  See 38 C.F.R. § 4.14 (2007) (providing, 
in part, that evaluation of the same manifestations under 
different diagnoses [or, diagnostic codes], is to be 
avoided).

F.  GERD

The veteran's GERD has been rated by analogy under the 
provisions of 38 C.F.R. § 4.114, DC 7307 (2007), applicable 
to disabilities involving hypertrophic gastritis identified 
by gastroscope.  Under DC 7307, a 10 percent rating is 
warranted where the gastritis is chronic with small nodular 
lesions and symptoms.  A 30 percent rating is warranted for 
chronic gastritis with multiple small eroded or ulcerated 
areas, and symptoms. A maximum 60 percent rating is provided 
for chronic gastritis with severe hemorrhages, or large 
ulcerated or eroded areas.  When the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation is assigned when the requirements for 
a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2007).  The veteran was assigned an initial, noncompensable 
rating.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial, compensable rating for the 
veteran's GERD have not been met at any time since the 
October 16, 2003 effective date of the grant of service 
connection for that disability.

On the June 2004 VA examination, there was tenderness over 
the epigastrium, without any organomegaly or masses.  There 
was no nausea, vomiting, diarrhea, constipation, melena, or 
bright red blood.  The diagnosis was GERD, adequately 
controlled with Protonix.  October and December 2004 VAOPT 
note indicated that gastrointestinal examination showed the 
liver and spleen were nonpalpable, a slightly tender lower 
quadrant with deep breath, and that GERD was stable with 
medication.

Thus, as there were no lesions, eroded or ulcerated areas, 
hemorrhages, or other symptoms, the veteran is not entitled 
to an initial, compensable rating for his GERD under DC 7307.



G.  Anal Fissure

The veteran's anal fissure is rated under 38 C.F.R. § 4.114, 
DC 7332 (2007), which provides that a noncompensable rating 
is warranted when the disability is either healed or slightly 
disabling and without leakage.  A 10 percent evaluation 
requires that the condition be productive of constant slight 
or occasional moderate leakage.  A 30 percent evaluation is 
warranted when the condition is manifested by occasional 
involuntary bowel movements, which necessitates wearing of 
pad.  A 60 percent evaluation is assigned when there is 
extensive leakage and fairly frequent involuntary bowel 
movements.  Finally, a 100 percent rating requires that the 
condition be productive of a complete loss of sphincter 
control.
Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
the assignment of an initial, compensable rating for the 
veteran's anal fissure have not been met at any time since 
the October 16, 2003 effective date of the grant of service 
connection for that disability.

During service, the veteran had an anal fissure that was 
repaired surgically.  On the June 2004 VA examination, the 
veteran complained of itching and swelling with exercise.  
Bleeding stopped after surgery.  The veteran had excellent 
sphincter control, and there was no evidence of fecal 
leakage, anemia, hemorrhoids, bleeding, or that the use of 
pads was required.  The diagnosis was anal fissure, 
surgically corrected with excellent sphincter control.

Thus, as the veteran's anal fissure had healed after surgery, 
without leakage, an initial, noncompensable rating was 
warranted under DC 7332.  Moreover, as there was no evidence 
of involuntary bowel movements necessitating the wearing of 
pads, or loss of sphincter control, a higher rating is not 
warranted under DC 7332.  The Board has considered the 
applicability of alternative diagnostic codes for evaluating 
the veteran's anal fissure, but finds that no higher ratings 
is assignable, as there is no evidence of stricture or 
prolapse of the anus or rectum, with reduction of lumen, 
warranting a higher rating under DCs 7333 or 7334.


H.  All Disabilities

For all the foregoing reasons, as Board must conclude that 
the criteria for a higher initial rating for any of the 
disabilities under consideration have not been met at any 
point since the October 16, 2003 effective date of the grant 
of service connection.  As such, there is no basis for staged 
rating of any disability, pursuant to Fenderson, and each 
claim for a higher initial rating must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An initial rating in excess of 40 percent for arthritis of 
the thoracic and lumbar spine is denied.

An initial rating in excess of 10 percent for right ankle 
sprain is denied.

An initial rating in excess of 10 percent for rosacea of the 
face is denied.

An initial rating in excess of 10 percent for incisional 
umbilical hernia is denied.

An initial rating in excess of 10 percent for warts of both 
hands and the penis, folliculitis of the chest and back, 
stucco keratoses of the feet, and herpes simplex virus, is 
denied.

An initial, compensable rating for GERD is denied.

An initial, compensable rating for anal fissure is denied.


REMAND

As noted, after the veteran disagreed with, among other 
things, the initial 20 percent rating for arthritis of the 
spine, the DRO in August 2005 granted service connection for 
radiculopathy of the right leg and assigned a 10 percent 
rating.  In the October 2005 VA Form 646, the veteran's 
representative wrote that the veteran felt that the evidence 
justified a higher rating for all disabilities on appeal.  
The Board finds that this document-filed within one year of 
notification of the August 2005 rating decision granting 
service connection for radiculopathy of the right leg and 
expressing disagreement with the decision and a desire to 
contest the result-constitutes a valid NOD as to this issue.  
See 38 C.F.R. §§ 20.201, 20.302(a) (2007).  However, the RO 
has yet to issue a SOC with respect to the claim for an 
initial rating in excess of 10 percent for radiculopathy of 
the right leg, the next step in the appellate process.  See 
38 C.F.R. § 19.29 (2007); Manlincon v. West, 12 Vet. App. 
238, 240- 41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  Consequently, this matter must be remanded to the RO 
for the issuance of a SOC.  Id.  The Board emphasizes, 
however, that to obtain appellate review of any issue not 
currently in appellate status, a perfected appeal must be 
filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2007).

Accordingly, this matter is hereby REMANDED to RO, via the 
AMC, for the following action:

1.  The RO must furnish to the veteran 
and his representative a SOC on the 
matter of the claim for an initial rating 
in excess of 10 percent for radiculopathy 
of the right leg, along with a VA Form 9, 
and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on that 
issue.

2.  The veteran and his representative 
are hereby reminded that to obtain 
appellate review of any matter not 
currently in appellate status, a timely 
appeal must be perfected-here, as 
regards the claim for a rating in excess 
of 10 percent for radiculopathy of the 
right leg-within 60 days of the issuance 
of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


